813 F.2d 402Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dennis J. MORRISON, Appellant,v.E. Frederick BARRICK, M.D., Appellee.
No. 85-2148.
United States Court of Appeals, Fourth Circuit.
Argued Nov. 13, 1986.Decided Dec. 10, 1986.

Before WINTER, Chief Judge, BUTZNER, Senior Circuit Judge, and MACKENZIE, Senior United States District Judge for the Eastern District of Virginia, sitting by designation.
Benjamin W. Glass (William E. Artz;  Shevlin, Artz & Curtis, on brief), for appellant.
James E. Haluska (Godard & West, on brief), for appellee.
PER CURIAM:


1
Dennis J. Morrison appeals from a judgment entered on the verdict of the jury denying him recovery in a medical malpractice case.  The primary issue is whether the district court erred in giving an assumption of risk instruction.  The evidence disclosed that the doctor who set his broken leg warned him against certain activities.  Disregarding that warning, he engaged in those activities and again injured himself.  Under the circumstances, an assumption of risk instruction was appropriate.  The judgment of the district court is affirmed.  After consideration of the briefs and oral argument we find no merit in the other assignments of error.